IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                           : No. 46 DB 2016 (No. 43 RST 2016)
                                           :
                                           :
EILEEN MAI LENZ                            : Attorney Registration No. 42999
                                           :
PETITION FOR REINSTATEMENT                 :
 FROM INACTIVE STATUS                      : (Chester County)


                                       ORDER


 PER CURIAM


        AND NOW, this 17th day of May, 2016, the Report and Recommendation of

 Disciplinary Board Member dated May 9, 2016, is approved and it is ORDERED that

 Eileen Mai Lenz, who has been on Inactive Status, has never been suspended or

 disbarred, and has demonstrated that she has the moral qualifications, competency and

 learning in law required for admission to practice in the Commonwealth, shall be and is,

 hereby reinstated to active status as a member of the Bar of this Commonwealth. The

 expenses incurred by the Board in the investigation and processing of this matter shall

 be paid by the Petitioner.